DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12, 13, 14, 15, 16, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 1, 1, and 1, respectively, of U.S. Patent No. 11,142,171. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 3, 4, 5, 6, 1, 1, and 1 of U.S. Patent No. 11,142,171 “anticipate” Application claims 11, 12, 13, 14, 15, 16, 17, 18, and 19, respectively. Accordingly, Application claims 11, 12, 13, 14, 15, 16, 17, 18, and 19 are not patentably distinct from Patent claims 1, 2, 3, 4, 5, 6, 1, 1, and 1, respectively.

Patent claim 1 requires: 
An apparatus for pressurizing an inflatable object, comprising: a tank, containing a compressed gas; an air chuck, in fluid communication with said tank via an enclosed conduit for engaging an inflation valve of said inflatable object to permit fluid communication between said tank and an interior of said inflatable object; a first pressure sensor, detecting a gas pressure within said enclosed conduit; a first valve, controlling fluid communication in said enclosed conduit between said tank and said first pressure sensor; a second valve, controlling fluid communication in said enclosed conduit between said tank and said first pressure sensor in serial with said first valve, wherein said first valve is disposed between said tank and said second valve; and a controller, sequentially performing the steps of: closing said first valve and opening said second valve; receiving said gas pressure as an initial pressure when said air chuck engages an inflatable object to permit inflation communication between said interior and said enclosed conduit; sending an opening signal to open said first valve; waiting for a first time period calculated to cause said gas pressure within said enclosed conduit and said inflatable object to increase to a desired pressure according to a tank pressure in said tank, said initial pressure, and a known delay between sending a closing signal to said second valve and said second valve fully closing; and immediately sending said closing signal to said second valve after waiting for said first time period, whereby said second valve closes before said first valve would be physically capable of closing.

Application claim 11 requires: 
An apparatus for pressurizing an inflatable object, comprising: a fluid source containing a compressed fluid; a fluid delivery device, in fluid communication with the fluid source via a conduit, the fluid delivery device configured to be fluidically coupled to an interior of the inflatable object; a pressure sensor configured to measure a pressure within the conduit; a first valve configured to control fluid communication in the conduit between the fluid source and the first pressure sensor; a second valve configured to control fluid communication in the conduit between the fluid source and the first pressure sensor, wherein the first valve is disposed between the fluid source and the second valve; and a controller configured to perform: closing the first valve and opening the second valve; receiving the pressure as an initial pressure when the fluid delivery device if placed in fluid communication with an interior of the inflatable object; sending an opening signal to open the first valve; waiting for a time period calculated to cause the pressure within the conduit and the inflatable object to increase to a desired pressure, the calculation being based on a first pressure from the fluid source, the initial pressure, and a known delay between sending a closing signal to the second valve and the second valve fully closing; and sending the closing signal to the second valve after waiting for the time period.

Thus, it is apparent that the more specific Patent claim 1 encompasses Application claim 11. Following the rationale in In re Goodman cited in the above paragraph, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since Application claim 11 is anticipated by Patent claim 1 and since anticipation is the epitome of obviousness, then Application claim 11 is obvious over Patent claim 1.
	Similarly, claims 12, 13, 14, 15, 16, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent claims 2, 3, 4, 5, 6, 1, 1, and 1, respectively, for the same reason set forth above.

Allowable Subject Matter
Claims 1-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753